941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James T. Pope, Petitioner-Appellant,v.David "Buck" TOWNSEND, Sheriff, Greene County, RichardThornburgh, Attorney General, Respondents-Appellees.
No. 91-7092.
United States Court of Appeals, Fourth Circuit.
Submitted June 26, 1991.Decided Aug. 19, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Wallace Wade Dixon, Magistrate Judge.  (CA-91-115-HC-H)
James T. Pope, appellant pro se.
Thomas J. Garland, Milligan & Coleman, Greeneville, Tenn., Paul Martin Newby, Office of the United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
James T. Pope appeals from the district court's order transferring his 28 U.S.C. § 2241 petition to the Eastern District of Tennessee.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Pope v. Townsend, CA-91-115-HC-H (E.D.N.C. Apr. 12, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.